UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2021



JUDY L. HEFLIN,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER    OF   THE    SOCIAL   SECURITY
ADMINISTRATION, Jo Anne B. Barnhart,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-93-1)


Submitted:   March 31, 2004                 Decided:   April 28, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
John W. Stone, Jr., Assistant Attorney General, Anna Mills Wagoner,
United States Attorney, Greensboro, North Carolina; Robert Triba,
Regional Chief Counsel, Lisa G. Smoller, Assistant Regional
Counsel, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Judy    L.    Heflin     appeals    the    district       court’s    order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s denial of social security disability benefits.                      On

appeal, Heflin maintains that the Commissioner’s decision is not

supported by substantial evidence because the Administrative Law

Judge allegedly ignored the treating physician’s opinion without

providing an explanation for doing so.               We affirm.

           We     must     uphold    the      district     court’s      disability

determination if it is supported by substantial evidence.                          42

U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).       We have reviewed the record in light of Heflin’s

arguments on appeal and find no reversible error.                   Furthermore, we

find   sufficient        evidence    in    the       record    to     support     the

Commissioner’s decision to deny benefits.               Accordingly, we affirm.

We   dispense   with     oral   argument      because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                      - 2 -